Case 4:10-cr-00393 Document 371 Filed on 03/31/21 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 31, 2021
                                                                Nathan Ochsner, Clerk
Case 4:10-cr-00393 Document 371 Filed on 03/31/21 in TXSD Page 2 of 2
